
	
		II
		Calendar No. 422
		109th CONGRESS
		2d Session
		S. 22
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2006
			Mr. Ensign (for himself,
			 Mr. Frist, Mr.
			 Gregg, Mr. McConnell,
			 Mr. Hatch, Mr.
			 Santorum, Mr. DeMint,
			 Mr. Inhofe, Mr.
			 Burns, Mrs. Dole,
			 Mr. Cornyn, Mr.
			 Voinovich, Mr. Burr,
			 Mr. Allard, Mr.
			 Coburn, Mr. Vitter, and
			 Mr. Alexander) introduced the following
			 bill; which was read the first time
		
		
			May 4, 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To improve patient access to health care services and
		  provide improved medical care by reducing the excessive burden the liability
		  system places on the health care delivery system.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medical Care Access Protection Act
			 of 2006 or the MCAP Act.
		2.Findings and
			 purpose
			(a)Findings
				(1)Effect on
			 health care access and costsCongress finds that our current
			 civil justice system is adversely affecting patient access to health care
			 services, better patient care, and cost-efficient health care, in that the
			 health care liability system is a costly and ineffective mechanism for
			 resolving claims of health care liability and compensating injured patients,
			 and is a deterrent to the sharing of information among health care
			 professionals which impedes efforts to improve patient safety and quality of
			 care.
				(2)Effect on
			 interstate commerceCongress finds that the health care and
			 insurance industries are industries affecting interstate commerce and the
			 health care liability litigation systems existing throughout the United States
			 are activities that affect interstate commerce by contributing to the high
			 costs of health care and premiums for health care liability insurance purchased
			 by health care system providers.
				(3)Effect on
			 Federal spendingCongress finds that the health care liability
			 litigation systems existing throughout the United States have a significant
			 effect on the amount, distribution, and use of Federal funds because of—
					(A)the large number
			 of individuals who receive health care benefits under programs operated or
			 financed by the Federal Government;
					(B)the large number
			 of individuals who benefit because of the exclusion from Federal taxes of the
			 amounts spent to provide them with health insurance benefits; and
					(C)the large number
			 of health care providers who provide items or services for which the Federal
			 Government makes payments.
					(b)PurposeIt
			 is the purpose of this Act to implement reasonable, comprehensive, and
			 effective health care liability reforms designed to—
				(1)improve the
			 availability of health care services in cases in which health care liability
			 actions have been shown to be a factor in the decreased availability of
			 services;
				(2)reduce the
			 incidence of defensive medicine and lower the cost of health
			 care liability insurance, all of which contribute to the escalation of health
			 care costs;
				(3)ensure that
			 persons with meritorious health care injury claims receive fair and adequate
			 compensation, including reasonable noneconomic damages;
				(4)improve the
			 fairness and cost-effectiveness of our current health care liability system to
			 resolve disputes over, and provide compensation for, health care liability by
			 reducing uncertainty in the amount of compensation provided to injured
			 individuals; and
				(5)provide an
			 increased sharing of information in the health care system which will reduce
			 unintended injury and improve patient care.
				3.DefinitionsIn this Act:
			(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
			(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
			(3)Collateral
			 source benefitsThe term collateral source benefits
			 means any amount paid or reasonably likely to be paid in the future to or on
			 behalf of the claimant, or any service, product or other benefit provided or
			 reasonably likely to be provided in the future to or on behalf of the claimant,
			 as a result of the injury or wrongful death, pursuant to—
				(A)any State or
			 Federal health, sickness, income-disability, accident, or workers’ compensation
			 law;
				(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
				(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or income
			 disability benefits; and
				(D)any other
			 publicly or privately funded program.
				(4)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. Such term includes economic damages and noneconomic damages, as
			 such terms are defined in this section.
			(5)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
			(6)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
			(7)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 institution, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, care, or
			 treatment of any human disease or impairment, or the assessment of the health
			 of human beings.
			(8)Health care
			 institutionThe term health care institution means
			 any entity licensed under Federal or State law to provide health care services
			 (including but not limited to ambulatory surgical centers, assisted living
			 facilities, emergency medical services providers, hospices, hospitals and
			 hospital systems, nursing homes, or other entities licensed to provide such
			 services).
			(9)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services affecting interstate commerce, or any health care liability action
			 concerning the provision of (or the failure to provide) health care goods or
			 services affecting interstate commerce, brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider or a health care institution regardless of the theory of liability on
			 which the claim is based, or the number of claimants, plaintiffs, defendants,
			 or other parties, or the number of claims or causes of action, in which the
			 claimant alleges a health care liability claim.
			(10)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal Court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider or a health care institution regardless of the theory of liability on
			 which the claim is based, or the number of plaintiffs, defendants, or other
			 parties, or the number of causes of action, in which the claimant alleges a
			 health care liability claim.
			(11)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider or health care institution, including third-party claims,
			 cross-claims, counter-claims, or contribution claims, which are based upon the
			 provision of, use of, or payment for (or the failure to provide, use, or pay
			 for) health care services, regardless of the theory of liability on which the
			 claim is based, or the number of plaintiffs, defendants, or other parties, or
			 the number of causes of action.
			(12)Health care
			 provider
				(A)In
			 generalThe term health care provider means any
			 person (including but not limited to a physician (as defined by section 1861(r)
			 of the Social Security Act (42 U.S.C. 1395x(r)), registered nurse, dentist,
			 podiatrist, pharmacist, chiropractor, or optometrist) required by State or
			 Federal law to be licensed, registered, or certified to provide health care
			 services, and being either so licensed, registered, or certified, or exempted
			 from such requirement by other statute or regulation.
				(B)Treatment of
			 certain professional associationsFor purposes of this Act, a
			 professional association that is organized under State law by an individual
			 physician or group of physicians, a partnership or limited liability
			 partnership formed by a group of physicians, a nonprofit health corporation
			 certified under State law, or a company formed by a group of physicians under
			 State law shall be treated as a health care provider under subparagraph
			 (A).
				(13)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
			(14)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
			(15)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider or health care
			 institution. Punitive damages are neither economic nor noneconomic
			 damages.
			(16)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
			(17)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
			4.Encouraging
			 speedy resolution of claims
			(a)In
			 generalExcept as otherwise provided for in this section, the
			 time for the commencement of a health care lawsuit shall be 3 years after the
			 date of manifestation of injury or 1 year after the claimant discovers, or
			 through the use of reasonable diligence should have discovered, the injury,
			 whichever occurs first.
			(b)General
			 exceptionThe time for the commencement of a health care lawsuit
			 shall not exceed 3 years after the date of manifestation of injury unless the
			 tolling of time was delayed as a result of—
				(1)fraud;
				(2)intentional
			 concealment; or
				(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person.
				(c)MinorsAn
			 action by a minor shall be commenced within 3 years from the date of the
			 alleged manifestation of injury except that if such minor is under the full age
			 of 6 years, such action shall be commenced within 3 years of the manifestation
			 of injury, or prior to the eighth birthday of the minor, whichever provides a
			 longer period. Such time limitation shall be tolled for minors for any period
			 during which a parent or guardian and a health care provider or health care
			 institution have committed fraud or collusion in the failure to bring an action
			 on behalf of the injured minor.
			(d)Rule 11
			 sanctionsWhenever a Federal or State court determines (whether
			 by motion of the parties or whether on the motion of the court) that there has
			 been a violation of Rule 11 of the Federal Rules of Civil Procedure (or a
			 similar violation of applicable State court rules) in a health care liability
			 action to which this Act applies, the court shall impose upon the attorneys,
			 law firms, or pro se litigants that have violated Rule 11 or are responsible
			 for the violation, an appropriate sanction, which shall include an order to pay
			 the other party or parties for the reasonable expenses incurred as a direct
			 result of the filing of the pleading, motion, or other paper that is the
			 subject of the violation, including a reasonable attorneys' fee. Such sanction
			 shall be sufficient to deter repetition of such conduct or comparable conduct
			 by others similarly situated, and to compensate the party or parties injured by
			 such conduct.
			5.Compensating
			 patient injury
			(a)Unlimited
			 amount of damages for actual economic losses in health care
			 lawsuitsIn any health care lawsuit, nothing in this Act shall
			 limit the recovery by a claimant of the full amount of the available economic
			 damages, notwithstanding the limitation contained in subsection (b).
			(b)Additional
			 noneconomic damages
				(1)Health care
			 providersIn any health care lawsuit where final judgment is
			 rendered against a health care provider, the amount of noneconomic damages
			 recovered from the provider, if otherwise available under applicable Federal or
			 State law, may be as much as $250,000, regardless of the number of parties
			 other than a health care institution against whom the action is brought or the
			 number of separate claims or actions brought with respect to the same
			 occurrence.
				(2)Health care
			 institutions
					(A)Single
			 institutionIn any health care lawsuit where final judgment is
			 rendered against a single health care institution, the amount of noneconomic
			 damages recovered from the institution, if otherwise available under applicable
			 Federal or State law, may be as much as $250,000, regardless of the number of
			 parties against whom the action is brought or the number of separate claims or
			 actions brought with respect to the same occurrence.
					(B)Multiple
			 institutionsIn any health care lawsuit where final judgment is
			 rendered against more than one health care institution, the amount of
			 noneconomic damages recovered from each institution, if otherwise available
			 under applicable Federal or State law, may be as much as $250,000, regardless
			 of the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same occurrence, except
			 that the total amount recovered from all such institutions in such lawsuit
			 shall not exceed $500,000.
					(c)No discount of
			 award for noneconomic damagesIn any health care lawsuit—
				(1)an award for
			 future noneconomic damages shall not be discounted to present value;
				(2)the jury shall
			 not be informed about the maximum award for noneconomic damages under
			 subsection (b);
				(3)an award for
			 noneconomic damages in excess of the limitations provided for in subsection (b)
			 shall be reduced either before the entry of judgment, or by amendment of the
			 judgment after entry of judgment, and such reduction shall be made before
			 accounting for any other reduction in damages required by law; and
				(4)if separate
			 awards are rendered for past and future noneconomic damages and the combined
			 awards exceed the limitations described in subsection (b), the future
			 noneconomic damages shall be reduced first.
				(d)Fair share
			 ruleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. A separate judgment shall be rendered against each such party
			 for the amount allocated to such party. For purposes of this section, the trier
			 of fact shall determine the proportion of responsibility of each party for the
			 claimant’s harm.
			6.Maximizing
			 patient recovery
			(a)Court
			 supervision of share of damages actually paid to claimants
				(1)In
			 generalIn any health care lawsuit, the court shall supervise the
			 arrangements for payment of damages to protect against conflicts of interest
			 that may have the effect of reducing the amount of damages awarded that are
			 actually paid to claimants.
				(2)Contingency
			 fees
					(A)In
			 generalIn any health care lawsuit in which the attorney for a
			 party claims a financial stake in the outcome by virtue of a contingent fee,
			 the court shall have the power to restrict the payment of a claimant’s damage
			 recovery to such attorney, and to redirect such damages to the claimant based
			 upon the interests of justice and principles of equity.
					(B)LimitationThe
			 total of all contingent fees for representing all claimants in a health care
			 lawsuit shall not exceed the following limits:
						(i)40
			 percent of the first $50,000 recovered by the claimant(s).
						(ii)331/3
			 percent of the next $50,000 recovered by the claimant(s).
						(iii)25 percent of
			 the next $500,000 recovered by the claimant(s).
						(iv)15
			 percent of any amount by which the recovery by the claimant(s) is in excess of
			 $600,000.
						(b)Applicability
				(1)In
			 generalThe limitations in subsection (a) shall apply whether the
			 recovery is by judgment, settlement, mediation, arbitration, or any other form
			 of alternative dispute resolution.
				(2)MinorsIn
			 a health care lawsuit involving a minor or incompetent person, a court retains
			 the authority to authorize or approve a fee that is less than the maximum
			 permitted under this section.
				(c)Expert
			 witnesses
				(1)RequirementNo
			 individual shall be qualified to testify as an expert witness concerning issues
			 of negligence in any health care lawsuit against a defendant unless such
			 individual—
					(A)except as
			 required under paragraph (2), is a health care professional who—
						(i)is
			 appropriately credentialed or licensed in 1 or more States to deliver health
			 care services; and
						(ii)typically treats
			 the diagnosis or condition or provides the type of treatment under review;
			 and
						(B)can demonstrate
			 by competent evidence that, as a result of training, education, knowledge, and
			 experience in the evaluation, diagnosis, and treatment of the disease or injury
			 which is the subject matter of the lawsuit against the defendant, the
			 individual was substantially familiar with applicable standards of care and
			 practice as they relate to the act or omission which is the subject of the
			 lawsuit on the date of the incident.
					(2)Physician
			 reviewIn a health care lawsuit, if the claim of the plaintiff
			 involved treatment that is recommended or provided by a physician (allopathic
			 or osteopathic), an individual shall not be qualified to be an expert witness
			 under this subsection with respect to issues of negligence concerning such
			 treatment unless such individual is a physician.
				(3)Specialties and
			 subspecialtiesWith respect to a lawsuit described in paragraph
			 (1), a court shall not permit an expert in one medical specialty or
			 subspecialty to testify against a defendant in another medical specialty or
			 subspecialty unless, in addition to a showing of substantial familiarity in
			 accordance with paragraph (1)(B), there is a showing that the standards of care
			 and practice in the two specialty or subspecialty fields are similar.
				(4)LimitationThe
			 limitations in this subsection shall not apply to expert witnesses testifying
			 as to the degree or permanency of medical or physical impairment.
				7.Additional
			 health benefits
			(a)In
			 generalThe amount of any damages received by a claimant in any
			 health care lawsuit shall be reduced by the court by the amount of any
			 collateral source benefits to which the claimant is entitled, less any
			 insurance premiums or other payments made by the claimant (or by the spouse,
			 parent, child, or legal guardian of the claimant) to obtain or secure such
			 benefits.
			(b)Preservation of
			 current lawWhere a payor of collateral source benefits has a
			 right of recovery by reimbursement or subrogation and such right is permitted
			 under Federal or State law, subsection (a) shall not apply.
			(c)Application of
			 provisionThis section shall apply to any health care lawsuit
			 that is settled or resolved by a fact finder.
			8.Punitive
			 damages
			(a)Punitive
			 damages permitted
				(1)In
			 generalPunitive damages may, if otherwise available under
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer.
				(2)Filing of
			 lawsuitNo demand for punitive damages shall be included in a
			 health care lawsuit as initially filed. A court may allow a claimant to file an
			 amended pleading for punitive damages only upon a motion by the claimant and
			 after a finding by the court, upon review of supporting and opposing affidavits
			 or after a hearing, after weighing the evidence, that the claimant has
			 established by a substantial probability that the claimant will prevail on the
			 claim for punitive damages.
				(3)Separate
			 proceedingAt the request of any party in a health care lawsuit,
			 the trier of fact shall consider in a separate proceeding—
					(A)whether punitive
			 damages are to be awarded and the amount of such award; and
					(B)the amount of
			 punitive damages following a determination of punitive liability.
					If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(4)Limitation
			 where no compensatory damages are awardedIn any health care
			 lawsuit where no judgment for compensatory damages is rendered against a
			 person, no punitive damages may be awarded with respect to the claim in such
			 lawsuit against such person.
				(b)Determining
			 amount of punitive damages
				(1)Factors
			 consideredIn determining the amount of punitive damages under
			 this section, the trier of fact shall consider only the following:
					(A)the severity of
			 the harm caused by the conduct of such party;
					(B)the duration of
			 the conduct or any concealment of it by such party;
					(C)the profitability
			 of the conduct to such party;
					(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
					(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
					(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
					(2)Maximum
			 awardThe amount of punitive damages awarded in a health care
			 lawsuit may not exceed an amount equal to two times the amount of economic
			 damages awarded in the lawsuit or $250,000, whichever is greater. The jury
			 shall not be informed of the limitation under the preceding sentence.
				(c)Liability of
			 health care providers
				(1)In
			 generalA health care
			 provider who prescribes, or who dispenses pursuant to a prescription, a drug,
			 biological product, or medical device approved by the Food and Drug
			 Administration, for an approved indication of the drug, biological product, or
			 medical device, shall not be named as a party to a product liability lawsuit
			 invoking such drug, biological product, or medical device and shall not be
			 liable to a claimant in a class action lawsuit against the manufacturer,
			 distributor, or product seller of such drug, biological product, or medical
			 device.
				(2)Medical
			 productThe term medical product means a drug or
			 device intended for humans. The terms drug and device
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321), respectively,
			 including any component or raw material used therein, but excluding health care
			 services.
				9.Authorization of
			 payment of future damages to claimants in health care lawsuits
			(a)In
			 generalIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments in accordance with the Uniform Periodic Payment of Judgments Act
			 promulgated by the National Conference of Commissioners on Uniform State
			 Laws.
			(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this Act.
			10.Effect on other
			 laws
			(a)General vaccine
			 injury
				(1)In
			 generalTo the extent that title XXI of the
			 Public Health Service Act establishes
			 a Federal rule of law applicable to a civil action brought for a
			 vaccine-related injury or death—
					(A)this Act shall
			 not affect the application of the rule of law to such an action; and
					(B)any rule of law
			 prescribed by this Act in conflict with a rule of law of such title XXI shall
			 not apply to such action.
					(2)ExceptionIf
			 there is an aspect of a civil action brought for a vaccine-related injury or
			 death to which a Federal rule of law under title XXI of the
			 Public Health Service Act does not
			 apply, then this Act or otherwise applicable law (as determined under this Act)
			 will apply to such aspect of such action.
				(b)Smallpox
			 vaccine injury
				(1)In
			 generalTo the extent that part C of title II of the
			 Public Health Service Act establishes
			 a Federal rule of law applicable to a civil action brought for a smallpox
			 vaccine-related injury or death—
					(A)this Act shall
			 not affect the application of the rule of law to such an action; and
					(B)any rule of law
			 prescribed by this Act in conflict with a rule of law of such part C shall not
			 apply to such action.
					(2)ExceptionIf
			 there is an aspect of a civil action brought for a smallpox vaccine-related
			 injury or death to which a Federal rule of law under part C of title II of the
			 Public Health Service Act does not
			 apply, then this Act or otherwise applicable law (as determined under this Act)
			 will apply to such aspect of such action.
				(c)Other Federal
			 lawExcept as provided in this section, nothing in this Act shall
			 be deemed to affect any defense available, or any limitation on liability that
			 applies to, a defendant in a health care lawsuit or action under any other
			 provision of Federal law.
			11.State
			 flexibility and protection of states’ rights
			(a)Health care
			 lawsuitsThe provisions governing health care lawsuits set forth
			 in this Act shall preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this Act. The provisions governing health care lawsuits
			 set forth in this Act supersede chapter 171 of title 28, United States Code, to
			 the extent that such chapter—
				(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this Act; or
				(2)prohibits the
			 introduction of evidence regarding collateral source benefits.
				(b)Preemption of
			 certain State lawsNo provision of this Act shall be construed to
			 preempt any State law (whether effective before, on, or after the date of the
			 enactment of this Act) that specifies a particular monetary amount of
			 compensatory or punitive damages (or the total amount of damages) that may be
			 awarded in a health care lawsuit, regardless of whether such monetary amount is
			 greater or lesser than is provided for under this Act, notwithstanding section
			 5(a).
			(c)Protection of
			 state’s rights and other laws
				(1)In
			 generalAny issue that is not governed by a provision of law
			 established by or under this Act (including the State standards of negligence)
			 shall be governed by otherwise applicable Federal or State law.
				(2)Rule of
			 constructionNothing in this Act shall be construed to—
					(A)preempt or
			 supersede any Federal or State law that imposes greater procedural or
			 substantive protections (such as a shorter statute of limitations) for a health
			 care provider or health care institution from liability, loss, or damages than
			 those provided by this Act;
					(B)preempt or
			 supercede any State law that permits and provides for the enforcement of any
			 arbitration agreement related to a health care liability claim whether enacted
			 prior to or after the date of enactment of this Act;
					(C)create a cause of
			 action that is not otherwise available under Federal or State law; or
					(D)affect the scope
			 of preemption of any other Federal law.
					12.Applicability;
			 effective dateThis Act shall
			 apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act, except that any health care
			 lawsuit arising from an injury occurring prior to the date of enactment of this
			 Act shall be governed by the applicable statute of limitations provisions in
			 effect at the time the injury occurred.
		
	
		May 4, 2006
		Read the second time and placed on the
		  calendar
	
